OPINION — AG — THE OKLAHOMA STATE REFORMATORY IS ' LIABLE ' TO GREER COUNTY FOR ALL ITEMS OF COST SET FORTH IN SAID CLAIM UNDER DATES PRIOR TO NOVEMBER 9, 1954, BUT IS NOT LIABLE FOR THE ITEMS OF COST SET FORTH UNDER DATE OF NOVEMBER 9, 1954, RELATING TO THE SUMMONING OF JURORS AND JURY FEES AND JURY MILEAGE. (PER DIEM, COMPENSATION). HOWEVER, IN LIEU THEREOF, THE REFORMATORY IS LIABLE TO SAID COUNTY IN THE SUM OF $5.00 AS A " JURY FEE " IN SAID ACTION. IT WILL BE NOTED THAT 12 O.S.H. 1277, REQUIRES A CLAIM, SUCH AS IS INVOLVED HERE, TO BE FILED " BY THE COUNTY ATTORNEY CONDUCTING SUCH PROSECUTION ". CITE: 12 O.S.H. 932, 28 O.S.H. 101 (COURT CLERK, CIVIL ACTION) (FRED HANSEN)